In a matrimonial action in which the parties were divorced by a judgment dated February 1, 1979, the defendant husband appeals from an order of the Supreme Court, Kings County (Imperato, J.H.O.), dated May 15, 1987, which, upon its determination that it has jurisdiction to decide the custody of the parties’ son, directed that the son "be brought to New York so that he may * * * be given an opportunity to express his wishes to the Court”.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The parties’ 18-year-old son, having attained the age of majority, can no longer be the subject of a custody order (see, Domestic Relations Law § 2; Adamec v Adamec, 81 AD2d 600; Markland v Markland, 67 AD2d 940, mod on other grounds 48 NY2d 851). The issues raised on appeal are therefore academic (cf., Leff v Leff, 144 AD2d 544). Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.